Citation Nr: 0314055	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  98-03 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

 
THE ISSUE

Entitlement to service connection for a head injury and 
cervical strain, claimed as residuals of a truck accident.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother, comrade, friend, and former spouse






ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active duty from October 1980 to July 1986, 
from January 1991 to May 1991, and from August 1992 to 
February 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In a July 1995 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
head injury and cervical spine, as well as his claims for 
diffuse arthralgias and myalgias, dysthymia with flashbacks, 
hair loss, and fatigue, each claimed as due to an undiagnosed 
illness.  In a December 1997 determination, the RO denied 
service connection for a psychotic disorder (claimed as 
chronic fatigue, memory loss, confusion, and flashbacks), 
fibromyalgia, hair loss, and loss of teeth, each claimed as 
due to an undiagnosed illness.

In January 2000, the veteran testified at a Travel Board 
hearing before the undersigned Member of the Board.

In July 2000, the Board denied the veteran's claims of 
entitlement to service connection for a psychotic disorder on 
a direct basis or, alternatively, as due to an undiagnosed 
illness, entitlement to service connection for fibromyalgia, 
claimed as due to an undiagnosed illness, and entitlement to 
service connection for hair loss and loss of teeth, both 
claimed as due to an undiagnosed illness.  At that time, the 
Board remanded the veteran's claim for service connection for 
a head injury and cervical strain to the RO, for further 
evidentiary development.

In April 2003, the RO denied the veteran's claim of 
entitlement to service connection for fibromyalgia as due to 
an undiagnosed illness.  In a May 2003 informal hearing 
presentation, the veteran's accredited service representative 
listed the matter of entitlement to service connection for 
fibromyalgia as due to an undiagnosed illness as an issue 
presented for review.  However, such argument presented to 
the Board does not constitute a notice of disagreement (NOD).  
See Nacoste v. Brown, 6 Vet. App. 439, 440 (1994) (holding 
that statutory language of 38 U.S.C.A. § 7105(b)(1) requires 
NOD to be filed with agency of original jurisdiction).  Thus, 
this matter is referred to the RO for any appropriate action.

Further, the veteran's representative also listed the matters 
of service connection for hair loss and loss of teeth and for 
a psychotic disorder, both including as due to an undiagnosed 
illness, as issues presented for review.  However, as noted 
above, the Board denied these claims in July 2000, and the 
veteran did not file a timely appeal with the U.S. Court of 
Veterans Claims.  Thus, while it is not made clear in the 
record, it may be that, by this statement, the veteran seeks 
to raise claims of whether new and material evidence has been 
presented to reopen his claims of entitlement to service 
connection for a psychotic disorder, including as due to an 
undiagnosed illness, and service connection for loss of teeth 
and hair, as due to an undiagnosed illness.  These matters 
are also referred to the RO for appropriate consideration.


FINDINGS OF FACT

The preponderance of the objective and competent medical 
evidence of record fails to demonstrate that the veteran 
currently has a head injury and cervical strain as residuals 
of a truck accident in service, and any complaints of 
cervical strain are not shown to be related to an incident in 
active service.



CONCLUSION OF LAW

There are no current residuals of a head injury or cervical 
strain which were incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5100-5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

On a Report of Medical History completed in June 1980 when he 
was examined, apparently, for entry into service, the veteran 
checked "yes" to having sustained a head injury, and an 
examiner noted that the veteran had suffered a concussion, 
with no residuals.  When clinically examined at that time, 
the veteran's head and neck were normal, and neurologic 
examination findings were also normal.  

Service medical records indicate that, in June 1981, the 
veteran was seen for complaints of a head injury.  He 
reported that he had slipped in the shower and struck the 
back of his head.  He denied unconsciousness, but complained 
of headaches.  The assessment was contusion.  In April 1983, 
the veteran pulled a muscle in his neck while lifting 
weights, and was diagnosed with a strained muscle.  On a 
Report of Medical History completed in January 1991, he 
checked "yes" to having a head injury and depression or 
excessive worry.  He indicated that he was hospitalized 
secondary to a head injury at Fort Meade, Maryland, at age 16 
secondary to a head injury (he was born in 1962) and in 1989 
secondary to a head injury at Cabarrus Memorial Hospital, 
where he was treated and released.  A service separation 
examination report does not appear to be of record.

The veteran's Report of Transfer or Discharge (DD Form 214) 
shows that he served in Southwest Asia from January to May 
1991.  It indicates that his awards and decorations include 
the Driver and Mechanic Badge, and his primary military 
specialty in service was flute or piccolo player.  The 
pertinent periods of time for each of these is not specified.

Post-service, the veteran underwent VA general medical 
examination in December 1993.  According to the examination 
report, he complained that, for the past 18 months, he had 
experienced retro-orbital headaches and, at times, a vice-
like, crushing generalized headache.  He indicated that the 
headaches occurred 2 to 3 times per month and lasted all day; 
he took aspirin as needed, and lay down in a dark room.  He 
denied nausea, vomiting, and other neurological complaints 
associated with a headache.  He complained of migratory 
arthralgias on his wrists, elbows, knees, low back, and neck; 
he stated that they were never bilateral and were associated 
with visible swelling, erythema, or morning stiffness.  The 
veteran further reported that he had sustained fractures of 
three left ribs and cervical strain in a motor vehicle 
accident while in Saudi Arabia in February 1991, and 
continued to have neck pain.  He denied paresthesias of the 
upper extremities.  He was concerned about feeling tired all 
the time and becoming confused; he had problems remembering.  
The veteran said he had lost his job as a truck driver due to 
the amnesic episodes.  He experienced generalized muscle 
spasms with arthralgias. 

Objectively, clinical evaluaation of the head and neck was 
reported to be normal.  The veteran had normal range of 
motion in the musculoskeletal joints; there were no joint 
deformities or tenderness.  X-ray study of the cervical spine 
was normal. Diagnoses included cephalgia, diffuse arthralgias 
and myalgias by history, history of transient anemia, 
cervical strain secondary to motor vehicle accident, and 
alopecia.

Also in December 1993, the veteran underwent a VA 
psychological evaluation for complaints of fatigue, memory 
loss, and blackouts.  He was currently unemployed as a result 
of failing a Department of Transportation physical 
examination for his job as a truck driver, due to blackouts 
he reported suffering for the past year.  He described 
periods of "staring off into space," that his wife reported 
to him but for which he had no memory, and noted that he had 
experienced this symptom for more than one year.  He reported 
symptoms of confusion and dizziness, sometimes forgetting 
where he was going.  He complained of muscle spasms all over, 
but particularly in his right arm, and other joint and muscle 
pain.  He experienced profuse sweating at night, weight gain, 
and frequent headaches that were present over one year.  In 
addition, he said he had been involved in a truck accident 
during his Persian Gulf War service that produced a period of 
unconsciousness and a concussion.  He stated that he was 
taken to a Saudi Arabian hospital for three hours, before 
being sent to the 12th Evacuation Hospital for approximately 
one day and then being confined to bed rest for 2 weeks.  The 
veteran noted that his only history of mental health services 
involved 1 to 2 months of weekly counseling following the 
death of his second son in 1985.

On mental status evaluation, the veteran was described as 
being generally cooperative and friendly, though mildly 
circumstantial in his articulate speech, with low volume and 
normal rate and tone.  He was well oriented, and complained 
of poor concentration and short-term memory, though no gross 
deficits were noted in the interview.  His affect was 
flexible and generally positive and upbeat, appropriate to 
thought, and within normal limits.  No preoccupations were 
noted, no delusions were elicited, and he denied perceptual 
disturbances, though he reported aura-like derealization of 
feeling as if he were "looking in" at things from 
"outside" before he experienced blackouts.  The VA examiner 
commented that, in sum, the current evaluation found no clear 
evidence for either the presence of post-traumatic stress 
disorder or obvious memory loss.  Neuropsychological 
screening measures all placed him at least in the average 
range, suggesting neither diffuse nor lateralized impairment, 
though there was some suggestion of greater left hemisphere 
efficiency.  However, it was strongly emphasized that the 
current screening could not rule out periodic seizure 
activity which might be hypothesized by the veteran's report 
of aura-like perceptions and possible periods of petit mal 
seizures.  The examiner noted that there was, complicating 
the veteran's clinical presentation, an apparent style of at 
least focusing on physical symptoms, if not expressing stress 
through such channels, with depression either a primary 
stimulus of, or secondary reaction to, health problems.  The 
Axis I diagnosis was dysthymia, secondary type, late onset, 
moderate.

Private medical records, dated in March 1994, reflect that 
the veteran was referred for evaluation of confusion.  At 
that time he again reported being involved in a truck 
accident in service as a result of which he suffered loss of 
consciousness.  The veteran indicated that he woke up in a 
hospital that was quite close to the accident site; after the 
accident, he remained on support services and then returned 
to the U.S. and began having memory problems.  It was noted 
that, prior to going into military service, the veteran had 
been a real estate appraiser; when he returned from service, 
his business had basically dried up.  He then went to work as 
a truck driver for the Department of Transportation until he 
failed a physical in July 1993; at that time, he told the 
doctor that he was having blanking out spells, and he 
subsequently lost his job.  It was noted that a magnetic 
resonance image (MRI) of the brain was unremarkable.  The 
impression was episodic confusion of uncertain cause, and 
other issues as alluded to above.  A March 1994 report of an 
electroencephalogram (EEG) indicates normal test results. 

In April 1994, R.A.A., Sr., Ph.D., a clinical psychologist, 
evaluated the veteran, according to a May 1994 private 
medical report.  The report indicates that the veteran gave a 
history of having a seizure disorder resulting from a truck 
accident in service.  The veteran said that he lost 
consciousness after the accident and reported waking in a 
hospital near the accident site.  Shortly thereafter, he 
experienced memory problems and difficulty engaging in simple 
activities.  Upon review of test findings, diagnostic 
considerations included psychophysiological reaction and 
hypochondriasis.  Other diagnoses included conversion 
reaction, hysterical neurosis, and disassociative disorder.  
Dr. A. indicated that performance tests suggested relative 
weaknesses on tasks involving simple assembly skills, and 
suggested relative strength on tests involving visual 
comprehension and organization.  There was no evidence to 
suggest perceptual motor problems.  Other test findings 
suggested the veteran's responses indicated attitudes and 
behaviors similar to individuals displaying classical 
hysterical neurosis.  It was noted that, while the test 
results did not rule out the possibility of organic etiology, 
they suggested that the veteran displayed a number of 
personality dynamics usually seen in individuals who coped 
with problems through depression and denial, and were 
basically egocentric and immature.  Dr. A. commented that, in 
the absence of neurological findings, the diagnosis of a 
dissociative disorder provided a working hypothesis to 
understand the veteran's difficulties, and suggested VA 
followup.  The diagnostic impression was disassociative 
disorder, not otherwise specified.

VA medical records, dated from July to December 1994, include 
results of a Persian Gulf War registry examination conducted 
in July 1994.  At that time the veteran reported several head 
injuries, including falling from his crib at 6 months of age, 
falling while roller skating at age 12, slipping in the 
shower while at Fort Jackson in 1981, hitting his head on a 
bunk bed at home that caused a loss of consciousness and 
concussion for one week in November 1990, and, in 1991, 
suffering three cracked ribs and a sprained neck in a truck 
accident.  He indicated that he had neck pain at the base of 
his neck as a result of the reported truck accident in the 
Persian Gulf region.  He also complained of fatigue and achy 
feelings in his muscles, and reported episodic muscle spasms 
in the right arm that would sometimes affect other parts of 
his body, including his leg, neck, and eyes, having started 
in 1991.  On examination, it was noted that the veteran had 
tenderness over the lower cervical spine, with no lower back 
tenderness.  The initial impression was memory loss, abnormal 
motor movements, and arthralgias.

Further MRI and EEG studies taken at the time were normal.  A 
July 1994 X-ray study of the cervical spine revealed some 
straightening, thought to possibly represent some muscle 
spasm in the cervical region.  X-rays of the thoracic spine 
were normal.  A September 1994 radiological report of a bone 
scan showed rather marked inflammatory changes in the distal 
joints and rather overactive amount in a young bone 
throughout, considered to be probably within normal limits 
for a young adult, although it was noted the extremities were 
more than expected of this age group and provided a good base 
line for followup.

The VA medical records further indicate that the veteran was 
referred for a psychological evaluation in August 1994, at 
which time he complained of memory loss and lack of 
concentration; however, the findings were duplicative of 
those reported in December 1993.  

A VA outpatient neurological evaluation was conducted in 
December 1994, and findings were within normal limits, with 
the exception of the occurrence of hyperkinetic activity of 
the neck, shoulders, and arms, which was mildly conspicuous.  
The veteran's current and past memory appeared reasonably 
intact on gross examination.  He was alert and cooperative, 
and he had a very good affect.  The clinical assessment was 
hyperkinesis of the shoulders, neck, and upper extremities; 
history of head injury with concussion; and complaints of 
memory dysfunction relating to either one of the above or to 
unknown factors experienced in the Persian Gulf.

Received in September 1995 were copies of photographs of a 
truck that had apparently flipped over onto its side.

In an August 1996 written statement, B.H., the veteran's 
friend and caretaker, said that she had known him for two 
years, during which time she noticed that he had problems 
with seizures on a daily basis.  She noted that the veteran 
became very confused and became lost in stores, and even in 
his own home.  She also expressed doubt that the veteran 
"just woke up" in this condition.

In October 1996, the RO received one page of an undated VA 
medical record that includes a lengthy medical history of the 
veteran's illness.  It notes that the veteran served in the 
Persian Gulf War as a truck driver, and had a desk job.

A June 1997 VA medical record reflects the veteran's 
complaints of back pain after a truck accident in service.  
He complained of confusion and petit mal seizures.  The 
diagnostic impression was a need to rule out seizure disorder 
and psychiatric disorder.  Neurological and psychiatric 
evaluations were scheduled.  When seen in August 1997, the 
veteran reported being confused that day.  It was further 
noted that, after his June 1997 visit, the veteran was 
referred for a psychiatric and neurological appointments, for 
which he had failed to report.  It was noted that he appeared 
generally healthy.  The assessment included a need to rule 
out seizure and psychiatric disorder and his neurological and 
psychiatric appointments were to be rescheduled.

According to an August 1997 Report of Contact (VA Form 119) 
the veteran was unable to report for a scheduled VA 
examination the previous week, and requested that it be 
rescheduled.  An October 1997 VA Form 119 indicates that the 
veteran forgot that he had a scheduled VA examination that 
month, and requested that the examination be rescheduled.

VA medical records, dated from October 1997 to February 1998, 
indicate that, according to an October 1997 record entry, 
several attempts were made to contact the veteran regarding 
followup on a referral for memory assessment, but his phone 
appeared to be out of service and his appointment had to be 
scheduled by mail.  A November 1997 radiology report 
indicates multiple attempts were made to perform magnetic 
resonance imaging of the veteran's brain and cervical spin 
but the veteran was extremely claustrophobic and no images 
could be obtained.  Other November 1997 record entries 
indicate that the veteran failed to keep an appointment 
scheduled by mail.  According to an Addendum to that record 
dated several hours later, the veteran did arrive for a 
psychology consultation.  He complained of memory loss, 
confusion, backache, and excessive daytime sleeping.  He 
denied depressive symptomatology.  The veteran claimed to 
have difficulty maintaining his job as a manager for a Red 
Cross office.  He claims that his symptoms were sequelae of a 
head injury suffered during service in Operation Desert 
Storm.  The initial assessment was completed and the veteran 
was scheduled for further personality and cognitive 
assessment. 

A November 1997 VA progress note indicates findings of a 
neurological examination reflecting the veteran's complaints 
of pain between his shoulder blades and upper linear spine.  
He performed a tandem gait that had characteristics of 
astasia-abrasia, but he did not fall.  Diagnoses included 
seizure disorder by history and ataxic___(writing unclear) 
versus astasia-abrasia.  

A November 1997 VA outpatient psychiatry clinic progress note 
indicates the veteran did not know why he was there, but had 
received an appointment through the mail.  The examiner 
reviewed a December 1994 neurology clinic consultation report 
that reflected a skull fracture at age three in 1965, when 
the veteran fell from his crib, and another skull fracture at 
age twelve when a girl ran over his head with roller skates, 
with no apparent loss of consciousness or sequelae from those 
incidents.  The veteran said he was bumped on the head a lot 
while growing up.  

Further, it was noted that the veteran was very hard to 
interview and his fiancée, B.H., who had known him for four 
years, said he was able to provide self-care but got confused 
when there was a lot of activity.  She said his speech 
rambled and he jumped from one subject to another.  She said 
he drove a car, but not when he was "confused".  The 
veteran's episodes of confusion lasted from thirty to sixty 
minutes if he had a good night's sleep, other wise he might 
stay "confused" for a whole day if he had not slept well.  
While "confused", he liked to throw coins into the air and 
roll cans across the floor.  The veteran kept turtles, a 
lobster, a cat and dog, two bunnies, and fish for pets.

The veteran denied being depressed; he said he was confused 
but happy.  He said he had hit his head while in Operation 
Desert Storm, and had petit mal seizures.  Sometimes, he felt 
confused and had auditory and visual hallucinations.  He 
slept a lot and did not want to take medications.  It was 
noted that he rambled and was oriented to time and date, but 
was unsure of place.  He knew the President's name.  He had 
inappropriate laughter.  According to a psychiatry clinic 
note, evidently from the same day, the veteran was unaware of 
the reason for his referral.  It was noted that he had failed 
to report for a psychology evaluation the previous month, and 
was scheduled for a neuropsychological evaluation in 
December.  According to this record, after a July 1997 visit, 
in August 1997 a physician had referred the veteran, who 
failed to show for a psychiatry visit.  There was no stated 
reason and no consultation report in the file.  It was noted 
that the veteran had served seven years of military service, 
and injured his head in a 1991 truck accident.  The objective 
assessment noted that the veteran had missed "many" 
appointments made for his neuropsychological evaluation in 
the last year.  He was very distractible and child-like in 
manner (five- to eight-year old behavior and interests).  He 
enjoyed watching "The Simpsons" and "King of the Hill", 
the Discovery and Learning channels, and old situation 
comedies.  It was noted that the veteran had no apparent 
emotional conflicts and denied suicidal or homicidal 
ideations.  It was further noted that the veteran's 
girlfriend seemed to act sort of like a custodian or big 
sister.  His mood was hypomanic and he was happy.  The 
diagnosis was dementia versus organic personality disorder. 

The veteran underwent a VA muscle examination in November 
1997.  According to the examination report, he was evaluated 
for complaints related to diffuse muscular achiness that he 
had had for the last six years, since his return from 
Operation Desert Storm.  It was noted that his muscle aches 
seemed to affect primarily the lower extremities.  In the 
initial period right after his return from Desert Storm, the 
veteran indicated that he had experienced flare-ups several 
times a month; however, he noted that they had increased in 
frequency to the point where they now were almost constant 
and daily.  He also reported that it seemed that loud noises 
and increased activity precipitated slight exacerbations in 
his muscular achiness; alleviating factors included deep 
muscle massage and warm water, in the way of baths and so 
forth.  There was no particular additional limitation of 
motion during flare-ups, as they had coalesced into a chronic 
type of pain pattern.  The main areas of achiness included 
the anterior shins, the gluteal, and the paralumbar regions.  
No evidence of associated injuries, especially no evidence of 
injury to bony structures, or nerve or vascular structures, 
was noted.

On examination, there was no evidence of missile wound or 
scar.  There was no evidence of tissue loss; he had tone and 
bulk of his musculature.  He had symmetric arm measurements 
and there was no evidence of scar, sensitivity, tenderness, 
or so forth.  There was no evidence of adhesion or tendon 
damage.  Bones, joints, and nerves were not damaged.  The 
veteran had 4+/5 strength diffusely in the lower extremities 
bilaterally, but there was a significant amount of give-away-
type weakness.  There was no evidence of muscle herniation.  
There was no evidence of loss of muscle function.  He could 
motor all joints through normal ranges of motion with 
sufficient comfort, endurance, and strength to accomplish his 
activities of daily living based on the examiner's 
estimation.  He seemed to be able to move joints 
independently, without pain or fatigability or weakness.  
There was essentially full range of motion of all joints 
passively.  The impression was chronic muscular achiness; 
possible etiologies included fibromyalgia or myositis.

The veteran was also afforded a VA examination for mental 
disorders in December 1997.  The examination report indicates 
that the veteran had experienced problems with confusion 
since February 1991 when he reported that he was involved in 
a vehicular accident in service.  According to the veteran, 
his truck turned over; he was knocked out, and he was taken 
to the hospital.  He had suffered episodes of confusion ever 
since that accident.  The examiner noted that the veteran was 
childlike throughout his interview; he was unable to give a 
very sophisticated history of difficulties.  The veteran 
indicated that he occasionally talked to a white angel and 
sometimes talked to a purple cat.  He had nightmares 
involving many things, including military service, and 
reported occasional periods of depression. On mental status 
evaluation, he was oriented to time, person, and place.  He 
was extremely childlike, and showed little understanding of 
his own difficulties.  He was unable to give a sophisticated 
history of his problems.  The veteran was positive to 
auditory and visual hallucinations.  He did not appear 
depressed, and he laughed during the interview.  The 
impression was psychotic disorder, not otherwise specified, 
and status post head injury in 1991.

January and February 1998 VA outpatient psychology records 
indicate that, in January, the veteran was scheduled for 
neuropsychological testing but failed to keep his 
appointment.  It was noted that the testing session was 
scheduled in person with the veteran and his friend, B.H.  
Repeated telephone calls to the veteran to confirm the 
appointment were unsuccessful, and mail followup was noted.  
A February 1998 record entry indicates that the veteran 
failed to report for neuropsychological testing for the 
second time.  The record indicates that the most recent 
session had been scheduled by telephone the previous week, 
with both the veteran and his girlfriend.

In a January 1999 written statement B.H., the veteran's 
friend and caretaker, said that he was involved in a truck 
accident in service and, as a result, suffered brain damage.  
She maintained that the veteran clearly did not suffer from 
brain damage prior to going on active duty; otherwise, he 
would not have been accepted into service.  She reported that 
his condition worsened daily.

In a February 1999 written statement, the veteran maintained 
that he was involved in a truck accident in Northern Saudi 
Arabia/Southern Iraq.  He said he was treated at the 12th 
Evacuation Hospital and the 0312th Evac Hospital for 
fractured ribs, a sprained neck and a "concussion" and then 
returned to limited duty with the 702nd Transportation 
Battalion for the remainder of his tour of duty in Southwest 
Asia.  He said he experienced problems with memory loss 
shortly after the accident and was privately treated for the 
problem (that was undiagnosed) from 1991 to 1993.

At his June 1999 personal hearing at the RO, the veteran 
testified that he had served initially as a truck driver, and 
later as an administrative specialist.  He maintained that, 
in February 1991, he was involved in a vehicular accident 
while in the Persian Gulf area and that all of the gear in 
the truck, and the driver, came down on top of him.  He said 
that he remembered very little until other personnel took the 
windshield out of the truck, that he felt that his ribs were 
broken, and he later discovered that his ribs were broken.  
The veteran related that another driver took him in his 
tractor-trailer truck "down the road," and they found a 
military facility, the 312th Evacuation Hospital that, he 
said, was a Reserve unit.  He then was moved to the 12th 
Evacuation Hospital, a Regular Army unit, where X-rays were 
taken and he was bandaged up.  According to the veteran, 
hospital personnel encouraged him to stay there for a couple 
of weeks, but he did not want to do that because the 12th 
Evac was in a forward position, and his own unit was very far 
in the rear, where conditions were better.  He left the 
medical facility that same day.

Further, the veteran testified that, after returning to his 
unit, he was subsequently on bed rest and in quarters for 2 
weeks; he stated that he was treated at in the Btar-area and 
took Tylenol-3 for pain.  The veteran's comrade, who had 
served along with the veteran, testified that he helped to 
extract the veteran from the truck after the accident.  The 
fellow soldier stated that the veteran indicated that his 
head hurt and he had trouble breathing.  The veteran 
maintained that he saw a psychiatrist at the VA clinic in 
Greenville, who told him that he should not give up on his 
claim because his disorder was absolutely related to the 
accident.

In addition, the veteran stated that he was never treated for 
a mental condition while on active duty; he was, however, 
treated for residuals of the accident the entire time he was 
in Desert Storm.  The veteran's former spouse testified that 
there were obvious changes in the veteran's behavior after 
his return from the Persian Gulf.  She noted that he had 
petit mal seizures and trembles, and was constantly tired; 
she stated that he was not totally aware of what was going on 
around him most of the time.  Another friend testified to 
meeting the veteran in August 1994, when she became a 
volunteer for the American Red Cross; she noticed the problem 
the veteran was having with seizures.  The veteran maintained 
that there were several reports filed concerning the truck 
accident, to include interviews; he also reported that Bronze 
Stars were awarded to the two sergeants who responded to the 
accident and helped him out of the truck.  

At his January 2000 Travel Board hearing, the veteran 
maintained five points.  They were that (1) he served in 
Operation Desert Storm in service; (2) was in a motor vehicle 
accident in February 1991; (3) he sustained a closed head 
injury, sprained neck, and three broken ribs in the 1991 
accident; (4) his residual injuries from the 1991 accident 
required medical attention after service; and (5) his 
residual injuries resulted in a permanently disabling 
condition.  The veteran testified, "as far as being to prove 
that . . . a closed head injury or any other kind of hidden 
injury is [the] result of a specified action at a specified 
time, I don't believe that anybody on the face of the earth 
can prove such a thing."

Pursuant to the Board's July 2000 remand, the veteran 
underwent additional VA examinations in September 2001.  A VA 
neurological examination report indicates that the veteran's 
records described him as dysthymic in December 1993, when a 
neurologic examination was normal.  In July 1994, he again 
had a normal neurologic examination, but there was memory 
loss.  He described concussions in 1974, 1981, and 1991.  In 
December 1994, the veteran had a negative neurologic 
examination but there were "hyperkinesias" of the neck, 
shoulders, and arms".  His memory for a period of four 
minutes was considered good.  Currently, the veteran reported 
pains between the bones in his lower legs.  His past injuries 
included a fall in the shower in service.  He said he was 
unconscious in Iran for about one hour in 1991 and was sent 
to an evacuation hospital and returned to duty in three 
weeks.  The veteran reported that he "lost time" and was 
confused occasionally in South Carolina.  On one occasion, 
the police had to take him home.  He had suffered no further 
collapsing attacks.  The veteran lived with his parents and a 
girlfriend.  He did not take any daily medications and did 
not use alcohol, but smoked a pack of cigarettes daily.  

On examination, the veteran could identify Harry Truman, and 
could walk on his toes and heels and in tandem.  The Romberg 
test was normal.  The veteran jogged slowly.  He could bend 
adequately.  He smiled inappropriately on a number of 
occasions.  His pupils, discs, rotations, and fields were 
normal.  Movements of his face, tongue, and palate were 
symmetric and active.  There were no bruits in his neck or 
over the orbits or over the scalp.  Strength of the deltoids, 
triceps, and finger flexors were all good.  He could lift 
himself with his arms while seated.  Alternate motion was 
good.  Reflexes at the biceps, triceps, brachial radialis, 
knee, and ankle were symmetric and active.  Babinski signs 
were absent.  Straight leg raising was normal.  Superficial 
sensation, trace figures, and vibration were normal in four 
extremities.  Joint sense was normal in the feet.  The 
diagnoses were head trauma in 1991 and that the veteran was 
"[n]eurologically negative today."

The veteran also underwent VA orthopedic examination in 
September 2001.  According the examination report, the VA 
examiner reviewed the veteran's medical records.  It was 
noted that the veteran came to the examination feeling 
comfortable, in that he did not have pain in the neck at the 
time of examination.  The examiner noted his review of 
previous examination reports.  Currently, the veteran 
reported that he felt uncomfortable, had pain in his neck 
"upon two bending maneuvers bending forward and then after 
he was stooped over lifting."  He put his hand on the back 
of his neck immediately below C7 to indicate place, and 
demonstrated placing his chin on his chest and flexing 
forward, and he also demonstrated lean in his back over, as 
well as his neck, so that he had flexed his back 90 degrees 
and his head was down near his knees.  It was noted that the 
veteran evinced no pain during this maneuver, and did not 
complain of weakness, stiffness, fatigability, and any lack 
of endurance.  He stated that he had found no satisfactory 
treatment.  The veteran said that his neck sometimes felt 
better after he had a hot shower or a hot bath.  He did not 
have any periods of flare-up.  The only aggravating factor he 
mentioned was that he had to lean forward to pick up 
something.  He did not use a brace, cane, or crutch.  He had 
no surgery.  The only injury described was the veteran's 
report that he had been in a truck accident in service about 
ten years before, and this was reported to at least two other 
examiners.  The veteran was currently unemployed.  He spent a 
good deal of his day reading and doing what he needed to do 
while he was at home.  He did not report any functional 
limitation from his condition.  

Objectively, the veteran had a well-formed back and good 
posture.  He had preserved normal curvature of the cervical 
spine and usual normal lumbar lordosis. He had no tenderness 
on direct palpation over the cervical vertebra.  He had no 
tenderness and no muscle spasms on palpation of the adjacent 
musculature o the posterior neck, upper back and mid back.  
In addition, the veteran was tested to see if he had trigger 
point to produce the pain with the end of the patella hammer 
from the neck to the midback bilaterally.  He had range of 
motion.  The veteran had formal flexion observed at 30 
degrees, extension backwards was to 35 degrees, lateral 
flexion was to 40 degrees and rotation to neck was to 60 
degrees.  The veteran said rotation and flexion were not as 
comfortable on the left side as on the right.  However, he 
evinced no resistance or pain with the maneuver and the 
muscles had no tightness to palpation.  The veteran was also 
tested for weakness against resistance of the examiner when 
the veteran used his neck to rotate from side to side.  This 
produced no discomfort.  The veteran had no complaints or 
sensory findings in his arms.  Flexes were 2+ and equal in 
the upper extremities.  The veteran had a good inch and grasp 
of the right and left hand.  

According to the VA examination report, the veteran's 
physical examination was considered normal.  The VA examiner 
did not believe that the veteran had a chronic strain by 
usual examination findings.  The examiner was also impressed, 
at the examination, that the veteran had several symptoms 
which were often at times labeled in the psychosomatic area 
that the VA examiner did not go into, as it was beyond the 
confines of examination of the cervical spine.  In the VA 
examiner's opinion, there was "no reason to blame any 
specific injury in the service for the veteran's complaints 
identical since that time in reference to the cervical 
spine."  The diagnoses were history of previous cervical 
strain with present history and physical findings within 
normal limits.  

II.  Analysis 

A.  Veterans Claims Assistance Act

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent change in law amended the requirements as 
to VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001).  In addition, 
VA has published new regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the VCAA 
(covering duty-to-notify and duty-to-assist provisions) is 
not retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(stating that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

For the reasons discussed below, the Board finds that the 
requirements of the VCAA and the implementing regulations, to 
the extent they are applicable, have been satisfied in this 
matter.  But see Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), in which 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit), on May 1, 2003, invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  However, as noted above, in July 2000 the 
Board remanded the veteran's claim to the RO for evidentiary 
development.

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The September 2001 VA examinations fulfill these 
criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Further, the claims file reflects that in December 2002 and 
March 2003 letters, two different ROs advised the veteran of 
the VCAA and its effect on his claim.  A copy of each letter 
was also sent to the veteran's accredited service 
representative of record.  See Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002) (noting that VA must communicate 
with claimants as to the evidentiary development requirements 
of the VCAA).  See also Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002) (holding that the Board must also 
adequately address the notice requirements of the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim for service connection for head injury 
and cervical strain as residuals of a truck accident in 
during active military service.

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of an organic disease of 
the nervous system in service, its incurrence in service will 
be presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  While 
the disease need not be diagnosed within the presumptive 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree.  Id.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

In other words, without our doubting for a moment the 
sincerity of the veteran's accounts of his medical problem, 
we must be mindful that only medical professionals may make 
valid medical assessments of his condition, his current 
disability, and the etiology thereof.

The Board notes that 38 U.S.C.A. § 1154(b) (West 2002) 
provides that, in the case of a veteran who engaged in combat 
with the enemy during a period of war, lay evidence of in-
service incurrence or aggravation of a disease or injury 
shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation 
during service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); see also Collette v. Brown, 82 F.3d 389, 392-94 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304(d) (2001).

However, in this case, the record before the Board does not 
conclusively document that the veteran participated in combat 
activities.  We do note, however, that the veteran's DD Form 
214 reflects his service in Southwest Asia during Operation 
Desert Storm/Desert Shield.  Nevertheless, his medical 
records and service reports all indicate that the veteran was 
a truck driver and had a desk job during the Persian Gulf 
War, when his alleged motor vehicle accident occurred.  

The veteran has contended that service connection should be 
granted for head injury and cervical strain as residuals of a 
truck accident in service.  The service medical records show 
no complaints or treatment for a head injury or cervical 
strain.  However, the veteran has stated that he suffered 
trauma to the head and neck as a result of a truck accident 
while on active duty in the Persian Gulf.  He submitted 
photographs of a tractor-trailer truck on its side and, in 
oral and written statements, stated that he was involved in 
the truck accident that caused gear in the truck fall on top 
of him.  The veteran's comrade testified to witnessing the 
accident and helping the veteran out of the overturned truck.  
Thus, the Board will assume, for the purpose of the present 
decision, that an accident in service occurred as described 
by the veteran.  However, that does not end the Board's 
inquiry

The veteran has contended that service connection should be 
granted for a closed head injury and cervical strain.  
Although the available service records do not document his 
claimed in-service head injury and cervical strain, the 
appellant's contentions are presumed credible for the limited 
purpose of the service-incurrence component of his claim.  
Thus, the Board will accept his account, as a layman, of what 
befell him in service.  The vital question in this case, 
however, is medical, i.e., whether he now has disability that 
resulted from the injury in service, or whether his current 
disability arose later, from events unrelated to service.

The veteran contends that service connection should be 
granted for a head injury and cervical strain.  The Board 
concludes, however, that the preponderance of the objective 
and competent medical evidence of record is against a finding 
of any objective medical evidence of a current head injury or 
cervical strain as residuals of a motor vehicle accident in 
service.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) ("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'" (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

In fact, VA neurologic examination findings in December 1993, 
July and December 1994, and November 1997 were essentially 
normal, although the December 1993 general medical 
examination report includes a diagnosis of cervical strain 
secondary to motor vehicle accident.  Results of March 1994 
and July 1994 EEGs and MRIs were normal.  Moreover in 
November 1997, the VA muscle examination report included a 
diagnosis of chronic muscular achiness possibly due to 
fibroymyalgia or myositis, but did not attribute the 
veteran's complaints to a motor vehicle accident in service.  
As noted above, the Board denied service connection for 
fibroymalgia in July 2000, and it was denied again by the RO 
in April 2003.  More important, findings of the most recent 
VA neurological examination, in September 2001, reflect a 
history of head trauma in 1991, but the veteran was found to 
be negative for neurological abnormality that day.  The 
September 2001 VA orthopedic examiner also reported normal 
physical findings, and did not believe that the veteran had a 
chronic strain by usual examination findings.  That VA 
medical specialist concluded that there was no reason to 
blame any specific injury in service for the veteran's 
complaints, identical since that time, regarding his cervical 
spine.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore ore disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Although on an initial review, the VA physician's December 
1993 statement (diagnosing cervical strain secondary to a 
motor vehicle accident) appears to support the appellant's 
claim, a close reading shows that it does not.  The opinion 
is both equivocal and speculative and, at most, does little 
more than propose that it is possible the veteran's cervical 
strain was secondary to a motor vehicle accident, although 
the veteran's neurological and muscular systems were 
essentially normal on examination that day.  The examiner 
does not factually establish or explain the sequence of 
medical causation using the facts applicable in the veteran's 
case.  Nor did the examiner review the veteran's medical 
records.  Such speculation is not legally sufficient to 
establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. at 230; Tipak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The Court of Appeals for Veterans Claims has held 
that the value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source. 

Here, the 2001 VA orthopedic examination report indicates 
that the examiner reviewed the veteran's medical records and 
analyzed the clinical findings in the context of the whether 
the veteran had a current disability due to an incident in 
service.  The VA examiner reported normal examination 
findings and did not believe the veteran had a chronic strain 
by usual examination findings.  In that physician's opinion, 
there was no reason to blame any specific injury in service 
for the veteran's complaints.  Moreover, at least four VA 
neurologists (in July and December 1994, November 1997, and 
September 2001) failed to find that the veteran had a head 
injury due to a motor vehicle accident in service. 

In sum, the record demonstrates that no head injury or 
cervical strain was found in service or on separation from 
service.  Moreover, on VA examinations after the veteran's 
separation from service, there was no showing that the 
veteran had residuals of a head injury or cervical strain due 
to service.  Although in December 1993 a VA examiner opined 
that the veteran's cervical strain could be due to a motor 
vehicle accident, clinical findings were essentially normal 
with normal range of motion and no joint deformities or 
tenderness of the veteran's muscular-skeletal system, and 
normal neurological/psychiatric systems.  X-rays of the 
veteran's cervical spine at that time showed no bony 
abnormalities.  Results of subsequent EEGs and MRIs tests 
were normal, as were findings of VA outpatient neurological 
examinations in July and December 1994, and VA examinations 
in November 1997 and September 2001.  Here, the veteran has 
submitted no evidence to show that he currently has a head 
injury and cervical strain due to a motor vehicle accident in 
service.  In short, no medical opinion or other medical 
evidence showing that the veteran currently has head injury 
residuals and cervical strain has been presented.  See 
Rabideau v. Derwiniski, 2 Vet. App. 141, 143 (1992).

The Board acknowledges that the veteran has testified to 
suffering from memory loss and blackouts.  However, as noted 
above, during the most recent VA examination in September 
2001, there was simply no evidence of neurological 
dysfunction.  On review of the probative medical evidence of 
record, it is the Board's conclusion that the veteran has not 
presented competent medical evidence to support his claim for 
service connection for a head injury and cervical strain as 
residuals of a motor vehicle accident in service.  Even 
assuming, arguendo, that the veteran's subjective complaints 
of memory loss and blackouts began following the in service 
truck accident in 1991, nevertheless, the fact that one event 
followed the other does not mean that the first caused the 
second.

More important, however, to establish service connection, 
there must be evidence of a current disability related to an 
incident or injury in service.  This, at bottom, is a medical 
determination, and the competent medical evidence of record 
fails to show any causal relationship between a current 
diagnosis of residuals of a head injury and cervical strain 
and service.  In fact, the competent medical evidence fails 
to show that the veteran even has currently diagnosed head 
injury residuals or cervical strain due to injury in service.  
Although the veteran may believe he has a head injury, he is 
not competent to diagnose a disability on his own, and no 
physician, in this extensive medical record, has made such a 
diagnosis.  The veteran, despite his obvious sincerity, has 
not shown that he possesses the technical competence to 
establish such an etiological relationship.

As discussed above, a claim based upon an assertion as to 
cause-and-effect relating to a particular disability requires 
competent medical evidence in order to be a meritorious 
claim.  The Court has reiterated this requirement many times, 
as in the cases cited above.  All that the veteran has 
presented in this case are his assertions that he had a head 
injury and cervical strain due to the motor vehicle accident 
in service.  Such evidence, however, is not sufficient to 
establish entitlement to the claimed benefit.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998) (holding that "lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen, supra.  See 
also Espiritu v. Derwinski, 2 Vet. App. at 492; Moray v. 
Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

Conversely, the Board is well aware that we are not permitted 
to reach medical determinations without considering 
independent medical evidence to support our findings, and 
must cite to competent evidence of record to support our 
conclusions.  The medical events in this case have been 
extensively documented, as set forth above.  Clearly, the 
record is devoid of probative medical evidence sufficient to 
support the veteran's contention that he has a head injury 
and cervical strain as a result of a motor vehicle accident 
in service.  Accordingly, it is the Board's conclusion that 
the competent and probative evidence of record is against the 
veteran's claim for service connection for a head injury and 
cervical strain as residuals of a motor vehicle accident in 
service.

In summary, the Board is of the opinion that service 
connection is not warranted for a head injury and cervical 
strain as residuals of a motor vehicle accident in service, 
because the weight of the evidence preponderates against a 
grant of these benefits.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  In reaching this conclusion, the 
Board has considered the applicability of our longstanding 
reasonable-doubt/benefit-of-the-doubt doctrine.  We are 
sympathetic with the veteran's alleged problems, and 
understand his concerns, but the competent medical evidence 
of record does not place his claim in relative equipoise.  As 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal. 
38 U.S.C.A. § 5107(b) (old and new versions); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57.


ORDER

Service connection for a head injury and cervical strain, 
claimed as residuals of a motor vehicle accident in service, 
is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

